      Case 2:20-cv-02374-SAC-JPO Document 60 Filed 04/06/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


LANE HATCHER, individually and
in a representative capacity for
all persons identified by
K.S.A. 60-1902; and as Special
Administrator of the Estate of Amanda
Annette L’heureux,
                    Plaintiffs,

vs.                                           Case No. 20-2374-SAC-JPO


HCP PRAIRIE VILLAGE KS OPCO LLC
and SUNRISE SENIOR LIVING
MANAGEMENT, INC.,

                       Defendants.

                                 O R D E R

      This is a diversity action alleging state law claims of

wrongful death and pain and suffering.              The case arises from

injuries incurred by Amanda Annette L’heureux and, more than a

year later, her death after contracting COVID-19. The court denied

defendants’ motion to dismiss for failure to state a claim on

January 27, 2021.     Doc. No. 40.        The motion focused upon immunity

provisions    contained    in   the   Public     Readiness   and   Emergency

Preparedness Act (“PREP Act”), 42 U.S.C. § 247d-6d.            On February

19, 2021, defendants filed a notice of interlocutory appeal with

the D.C. Circuit Court of Appeals.          Doc. No. 47.

      This case is now before the court upon plaintiff’s motion for

an order certifying defendants’ appeal as frivolous.           Doc. No. 56.


                                      1
    Case 2:20-cv-02374-SAC-JPO Document 60 Filed 04/06/21 Page 2 of 2




“An appeal is frivolous if it is baseless, unfounded, or a sham.”

Kickapoo Tribe of Indians v. State of Kansas, 1993 WL 192795 *5

(D.Kan. 5/19/1993).    The Tenth Circuit defines a frivolous appeal

as one where the result is obvious and where the appellant’s

arguments wholly lack merit.      Ford v. Pryor, 552 F.3d 1174, 1180

(10th Cir. 2008); Wheeler v. C.I.R., 528 F.3d 773, 782 (10th Cir.

2008)(quoting Lewis v. C.I.R., 523 F.3d 1272, 1277-78 (10th Cir.

2008)).

     Upon review of each side’s arguments, the court would not

characterize defendants’ appeal as baseless, unfounded, or a sham.

The court notes that defendants base their right to appeal upon

PREP Act provisions and there is little case law interpreting those

provisions.   The court does not endorse defendants’ position but

will not certify defendants’ appeal as frivolous.            Plaintiff’s

motion at Doc. No. 56 shall be denied.

     IT IS SO ORDERED.
     Dated this 6th day of April 2021, at Topeka, Kansas.


                   s/Sam A. Crow_____________
                   U.S. District Senior Judge




                                    2
